Citation Nr: 1104848	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected cervical stenosis, dated from November 1, 2006.  

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected radiculopathy of the left upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for 
service-connected radiculopathy of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 RO rating decision, issued in June 
2007, and a January 2009 RO rating decision.  

Of preliminary importance, because the claims for higher ratings 
for the service-connected left upper extremity and right upper 
extremity disabilities involve requests for higher ratings 
following the grant of service connection, the Board has 
characterized these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of entitlement to initial ratings in excess of 10 
percent for service-connected radiculopathy of the left upper 
extremity, and for service-connected radiculopathy of the right 
upper extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's and his family members' lay assertions 
regarding the nature and severity of his service-connected 
cervical stenosis are found to be credible.  

2.  From November 1, 2006, the service-connected cervical 
stenosis is shown to more nearly approximate forward flexion of 
the cervical spine limited to 15 degrees, but is not productive 
of any ankylosis or degenerative disc disease.  

CONCLUSION OF LAW

From November 1, 2006, the criteria for an evaluation of 30 
percent, but not higher for the service-connected cervical 
stenosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.59, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2008 and August 
2008.  In the August 2008 letter, the Veteran was notified of 
VA's practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was readjudicated in July 
2009.  As this course of action has corrected any initial notice 
errors, there is no prejudice to the Veteran.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded a VA examination to 
address the nature and severity of his service-connected neck 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

100% 	Unfavorable ankylosis of the entire spine;

40% 	Unfavorable ankylosis of the entire cervical spine;  

30%	Forward flexion of the cervical spine 15 degrees or less; 
or favorable ankylosis of the entire cervical spine;  

20% 	Forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other factors 
not the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  
Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury 
and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal 
stenosis, 5239 Spondylolisthesis or segmental instability, 5240 
Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative 
arthritis of the spine (see also diagnostic code 5003).  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months;  

40%	With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months;  

20%	With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months;  

10%	With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months;  

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

Normal ranges of motion of the thoracolumbar spine are to 30 
degrees in extension, to 90 degrees in flexion, to 30 degrees in 
lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 
4.71, Plate V (2010).  

Standard of Review

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

From November 1, 2006, the service-connected cervical stenosis 
has been evaluated as 20 percent disabling, under the pertinent 
provisions for evaluating disease and injuries of the spine.  The 
Veteran asserts that his neck disability warrants an increased 
rating due to symptoms that include severe, chronic pain, 
stiffness in his neck, and limitation of motion.  
By way of a procedural background, in a July 2001 rating decision 
the RO granted service connection for cervical radiculopathy and 
fusion, and assigned a 100 percent evaluation temporary 
disability rating for convalescence following surgery, effective 
from September 26, 1994 to October 31, 1994; a 20 percent 
evaluation, effective from November 1, 1994 to September 14, 
1994; a 100 percent temporary disability rating for convalescence 
following surgery, effective from September 15, 1994 to December 
31, 2000; and a 10 percent rating, effective from January 1, 
2001.  The Veteran filed his current claim for an increased 
rating in June 2006.  In a May 2007 RO rating decision, issued in 
June 2007, the rating for the Veteran's service-connected 
cervical stenosis (formerly characterized as cervical 
radiculopathy and fusion), was increased to 100 percent temporary 
disability rating for convalescence following surgery, effective 
from August 1, 2006 to October 31, 2006, and then decreased to 10 
percent, effective from November 1, 2006.  Finally, in a January 
2009 RO rating decision, the rating for the service-connected 
cervical stenosis was increased to 20 percent, effective from 
November 1, 2006.  

Private treatment records, dated from 2006 to 2008, generally 
show treatment for neck pain, cervical strain, cervical spinal 
stenosis, cervical myelopathy, cervical myalgias, and atrophy of 
the right trapezius secondary to myelopathy.  

Significantly, a September 2007 private spine examination reveals 
that the Veteran complained of some pain and stiffness in his 
neck, with limitation of motion due to stiffness of the neck, but 
without radiation of pain.  He reported that repetitive motion 
increases the pain without any additional loss of motion, and 
denied a history of flare-ups.  The physician noted a history of 
surgery involving the cervical spine, starting in 1992.  

On physical examination, the examiner observed a thick, short 
neck, surgical scars both anteriorly and posteriorly, and no 
tenderness.  Range of motion of the cervical spine was limited to 
15 degrees flexion, without any complaint of pain.  Diagnostic 
studies, including X-rays of the cervical spine, revealed 
posterior cervical fusion between C4 to C5, and C6 to C7.  The 
Veteran was diagnosed with chronic cervical sprain with a history 
of multiple neck surgeries including fusion surgery, no 
neurological deficiency at the present time, imitated motion, no 
additional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance on repetitive use, no history of acute 
episode of excruciating pain during the last 12 months, and 
moderate impairment of daily occupational activities.  

In conjunction with the current appeal, the Veteran underwent a 
VA spine examination in December 2008.  Here, the examiner noted 
the Veteran underwent four cervical surgeries, including two 
decompression laminectomies, the last taking place in 2006.  He 
also underwent spinal fusion of the cervical vertebra C4, C5, C6, 
and C7.  The Veteran complained of pain in the neck that goes 
down both arms and both legs, that is initiated by neck movement 
and comes in flashes.  The Veteran also described numbness of 
both arms as well as both legs with associated weakness of his 
grip of both arms and ability to lift from both hands had 
decreased.  He noted that his pain is increased with repetitive 
motion; however, he denied experiencing loss of range of motion.  
The Veteran reported that flare-ups occur without loss of motion, 
and indicated that his activities of daily living are limited.  
The Veteran noted that he is not presently working, and that his 
work was limited, which forced him to take medical retirement 
from his previous job.  Lastly, he denied incapacitating 
episodes.  

On physical examination, the examiner observed the Veteran was 
able to transfer from chair to examination table, needing to move 
his shoulders to look side to side.  Cervical range of motion 
revealed forward flexion to 20 degrees, and there was no 
additional limitation of range of motion due to pain, fatigue, 
weakness, lack of endurance after three repetitive passive active 
movements.  No muscle atrophy was noted, and there was no 
discomfort or radiation of pain with movement of the neck to the 
arms to the legs.  

Diagnostic testing showed no significant interval change, status 
post open reduction internal fixation of the mid-cervical spine, 
spondylosis with degenerative disc disease, and no acute 
compression fracture or spondylolisthesis.  The Veteran was 
diagnosed with cervical vertebral fracture status post 
laminectomy fusion of the cervical vertebra with at least as 
likely as not residuals of the mild bilateral upper and lower 
extremity motor and sensory peripheral neuropathy, mild bilateral 
upper and lower extremity radiculopathy by history, and recurrent 
mild cephalgia.  
Based on the foregoing, the Board concludes that, from November 
1, 2006, an evaluation of 30 percent for the service-connected 
neck disability, under the applicable diagnostic criteria, is 
warranted.  In this regard, the Board finds that, based on the 
findings of the September 2007 private spine examination, the 
service-connected cervical stenosis currently is productive of a 
disability picture that more closely approximates that of forward 
flexion of the cervical spine limited to 15 degrees or less.  
 
The Board is aware that during his December 2008 VA examination, 
the Veteran's forward flexion was to 20 degrees.  However, given 
his contentions, along with the observations of his family 
members, that he experiences symptoms that are more severe than 
are currently contemplated by the 20 percent evaluation, the 
Board resolves all reasonable doubt regarding the degree of 
disability in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to warrant an evaluation in excess of 30 percent, the 
Veteran must be diagnosed with intervertebral disc syndrome or 
ankylosis of the spine.  In this case, the objective medical 
evidence does not support diagnoses of intervertebral disc 
syndrome, or any ankylosis of the spine.  See 38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2010).  

Accordingly, on this record, from November 1, 2006, an increased 
rating of 30 percent for service-connected neck disability is 
warranted.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 30 percent.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his neck disability has markedly interfered 
with his employment status beyond that interference contemplated 
by their assigned evaluations.  He has also not been hospitalized 
since November 1, 2006 for this disability.  As such, the Board 
is not required to remand this matter to the RO for referral 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).    

As a final matter, the Board notes that under Rice v. Shinseki, 
22. Vet. App. 447 (2009), the Board must remand an increased 
rating issue if the Veteran, or the evidence of record, raises 
the issue of unemployability due to service-connected 
disabilities, as inextricably intertwined with the issue of 
entitlement to total disability rated based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, the Veteran is currently in receipt of a TDIU; hence any 
development or consideration under Rice is rendered moot.  


ORDER

A rating of 30 percent for the service-connected cervical 
stenosis is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


REMAND

The Veteran contends that he is entitled to higher ratings for 
his service-connected radiculopathy of the left upper extremity, 
and radiculopathy of the right upper extremity, which were rated 
as 10 percent disabling under DC 8515, due to the inadequacy of 
the initial evaluation.  38 C.F.R. § 4.124a (2010).  
Specifically, he contends that he experiences weak hand grip, 
trouble using both arms over his head, burning sharp pain in both 
upper extremities, an inability to distinguish between hot and 
cold in both upper extremities, and loss of muscle in his upper 
extremities.  Review of the claims file reveals that further 
development on this matter is warranted.  

VA medical records, examinations and testing between 1997 and 
2008 reveal diagnoses of modest sensorimotor axonal 
polyneuropathy, left median mononeuropathy, predominantly 
demyelinating, and left acute/active cervical radiculopathy at 
the mid-level, history of cervical trauma with resulting cervical 
radiculopathy and cervical fusion, cervical vertebral fracture 
status post laminectomy fusion of the cervical vertebra with at 
least as likely as not residuals of mild bilateral upper and 
lower extremity motor and sensory peripheral neuropathy, mild 
bilateral upper and lower extremity radiculopathy by history, as 
well as recurrent mild cephalgia.  

Notably, statements received from the Veteran's family and his 
physical therapist in November 2009, reflect observations that he 
currently experiences loss of muscle control in his shoulders and 
arms bilaterally, limitation of fine motor skills, an inability 
to raise his arms and shoulders, and decreased grip strength.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that where the Veteran claims that a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 
632.  

Further, the Board notes that the Veteran, in his Notice of 
Disagreement, received in June 2008, indicated that his nerve 
disabilities are mischaracterized as radiculopathy, when he has, 
in fact, been diagnosed with myelopathy.  Therefore, the Board 
finds that an opinion should be rendered as to whether the 
Veteran's service-connected left upper extremity and right upper 
extremity disabilities are more appropriately characterized as 
myelopathy, and the RO should consider the recharacterizing the 
issues as such.  

Under 38 C.F.R. § 3.326(a) (2009), a VA examination will be 
authorized where there is a possibility of a valid claim.  The 
Board notes that the most recent VA examination, conducted in 
December 2008, is approximately two years old.  Moreover, the 
Veteran has presented competent and credible lay assertions, 
including statements from his family members, regarding the 
nature and severity of his service-connected neurological 
disabilities, and various private EMG studies and VA examination 
reports present conflicting diagnoses regarding the severity of 
the neurological disabilities.  For the foregoing reasons, the 
Board finds that a new VA examination is warranted.  See 38 
C.F.R. § 3.159(c)(4).  

Additionally, review of the claims file also reflects that there 
may be pertinent outstanding VA treatment records.  Specifically, 
the record shows that the Veteran had been treated at the Ann 
Arbor, Michigan VA Medical Center (VAMC) in 2006 for his left 
upper extremity and right upper extremity disabilities, and may 
continue to receive treatment from this facility.  These records 
are clearly pertinent to the adjudication of the claims and must 
be obtained.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA 
must obtain these outstanding records.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  

Hence, in addition to the actions requested hereinabove, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the claim 
on appeal.  The RO's adjudication of the claims should include 
consideration of all evidence added to the record since the last 
adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
request that the Veteran identify all 
healthcare providers that have treated him 
for his radiculopathy of the left upper 
extremity and of the right upper extremity, 
and provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

2.  The RO should obtain any outstanding 
treatment records for the Veteran from the 
Ann Arbor VA Medical Center and associate 
them with the claims file.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, the RO should document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The RO should schedule the Veteran for an 
appropriate VA examination to determine the 
nature and current extent of the service-
connected left and right upper extremity 
disabilities.  The claims folder should be 
made available to the examiner for review.  
All necessary diagnostic testing should be 
performed, and all clinical findings should 
be reported in detail.  The examiner should 
provide an opinion in terms that are 
consistent with the rating criteria for 
diseases of the median nerve (DC 8515).  

Moreover, an opinion should be rendered as to 
whether the Veteran's service-connected left 
upper extremity and right upper extremity 
disabilities would be more appropriately 
characterized as myelopathy instead of 
radiculopathy.  

Finally, the examiner should set forth in the 
examination report all examination findings 
and the complete rationale for any 
conclusions reached.  

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for increased initial ratings in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


